

NOVEMBER 30, 2005 AMENDMENT TO AMENDED AND RESTATED
FINANCING AGREEMENT




THIS NOVEMBER 30, 2005 AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT
(“this Agreement”) entered into on this 29th day of March, 2006, to be
effective, unless another effective date is otherwise herein specified, as of
November 30, 2005 (“Effective Date”), is by and among The CIT Group Business
Credit, Inc. (“CIT”) and SunTrust Bank (“SunTrust”), as Lenders (“Lenders”),
CIT, as administrative and collateral agent (“Agent”) and Eddins-Walcher Company
(“Eddins”) and Three D Oil Co. of Kilgore, Inc. (“Three D”) (Eddins and Three D
being herein individually referred to as a “Company” and collectively referred
to as the “Companies”).
 
 
RECITALS
 
A. Companies, Agent and Lenders entered into that certain Amended and Restated
Financing Agreement, dated as of April 8, 2005, together with all riders,
addenda, exhibits and other documents relating thereto (collectively, as amended
from time to time, the “Financing Agreement”).
 
B. Pursuant to the terms and conditions this Agreement, each Company, each
Lender and Agent are willing to amend the Financing Agreement and to agree to
certain other agreements, all as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
 
ARTICLE I
Definitions
 
1.01 Capitalized terms used in this Agreement are defined in the Financing
Agreement, as amended hereby, unless otherwise stated.
 
 
ARTICLE II
Agreements
 
2.01 Amendments to Financing Agreement. Agent, Lenders and Companies hereby
amend the Financing Agreement as follows:
 
(a) Amendment to Section 1 of Financing Agreement; Addition of New Definition.
Effective as of the Effective Date, the following new definition is hereby added
to Section 1 of the Financing Agreement, such new definition to be inserted in
its proper alphabetical order and to read in its entirety as follows:
 

--------------------------------------------------------------------------------


 
“November 30, 2005 Amendment shall mean that certain November 30, 2005 Amendment
to Amended and Restated Financing Agreement executed by Companies, Lenders and
Agent.”
 
(b) Amendment and Restatement of Paragraph 7.10(b) of Section 7 of the Financing
Agreement. Effective as of the Effective Date, Paragraph 7.10(b) of Section 7 of
the Financing Agreement is amended and restated to read in its entirety as
follows:
 
“(b) (i) Maintain as of the last day of November, 2005, for the one calendar
month period ending on such day, Daily Average Availability of at least $400,000
and, (ii) thereafter, maintain as of the last day of each calendar month,
beginning with December, 2005, for the one calendar month period ending on such
day, Daily Average Availability of at least $400,000”; and
 
(c) Amendment and Restatement of Paragraph 8.2 of Section 8 of the Financing
Agreement. Effective as of the Effective Date, Paragraph 8.2 of Section 8 of the
Financing Agreement is amended and restated to read in its entirety as follows:
 
“8.2 Notwithstanding any provision in this Section 8, the first $3,000,000
outstanding under the Revolving Loans at any time prior to Companies maintaining
$3,500,000 of Daily Average Availability for a consecutive three-month period,
shall bear interest at the Chase Bank Rate, plus 3.00% per annum to be payable
as set forth above.”
 
 
ARTICLE III
No Waivers
 
3.01 No Waivers. Nothing contained herein shall be construed as a waiver by
Agent or Lenders of any covenant or provision of the Financing Agreement or any
other Loan Document or any other contract or instrument between any Company,
Agent or Lenders, and Agent’s or Lenders’ failure at any time or times hereafter
to require strict performance by any Company of any provision thereof shall not
waive, affect or diminish any right of Agent or Lenders thereafter to demand
strict compliance therewith. Each of each Lender and Agent hereby reserves all
rights granted under the Financing Agreement, and each other Loan Document and
any other contract or instrument between any Company and Agent or Lenders.
 
 
ARTICLE IV
Conditions Precedent
 
4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Agent:
 
2

--------------------------------------------------------------------------------


 
(a) Agent shall have received all of the following, each in form and substance
satisfactory to Agent (each of which shall be deemed to be a “Loan Document” for
purposes of the Financing Agreement):
 
(i) This Agreement, duly executed by Companies;
 
(ii) Consent, Ratification and Release executed by Thomas E. Kelly, United Fuel
& Energy Corporation, a Texas corporation, and United Fuel & Energy Corporation,
a Nevada corporation; and
 
(iii) Such additional documents, instruments and information as Agent may
request.
 
(b) The representations and warranties contained herein and in the Financing
Agreement, and the other Loan Documents, as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof;
 
(c) No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been otherwise specifically waived in writing by
Lenders; and
 
(d) All corporate proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
 
 
ARTICLE V
Ratifications, Representations and Warranties
 
5.01 Ratifications. The terms and provisions set forth in this Agreement shall
modify and supersede all inconsistent terms and provisions set forth in the
Financing Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Agreement, the terms and provisions of the
Financing Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Each of the parties hereto agrees that
the Financing Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
 
5.02 Representations and Warranties. Each Company hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Agreement and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of each of each Company and will not violate the Articles of
Incorporation or Bylaws of any Company; (b) the representations and warranties
contained in the Financing Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; and (c) no
Default or Event of Default under the Financing Agreement, as amended hereby,
has occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent and Lenders. Each Company hereby
represents and warrants to Agent and Lenders that it is in full compliance with
all covenants and agreements contained in the Financing Agreement, and the other
Loan Documents, as amended hereby.
 
3

--------------------------------------------------------------------------------


 
ARTICLE VI
Miscellaneous Provisions
 
6.01 Survival of Representations and Warranties. All representations and
warranties made in the Financing Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Agreement, shall survive the execution and delivery of this Agreement and the
other Loan Documents, and no investigation by Agent or any Lender or any closing
shall affect the representations and warranties or the right of Agent and
Lenders to rely upon them.
 
6.02 Reference to Financing Agreement. Each of the Financing Agreement and the
other Loan Documents and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Financing Agreement, as amended hereby, is hereby amended so
that any reference in the Financing Agreement and such other Loan Documents to
the Financing Agreement shall mean a reference to the Financing Agreement as
amended hereby.
 
6.03 Expenses of Lender. Each Company agrees to pay on demand all costs and
expenses incurred by Agent and Lenders in connection with the preparation,
negotiation and execution of this Agreement and the other Loan Documents
executed pursuant hereto, and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Agent’s and Lenders’ legal counsel, and all costs and expenses incurred by Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Financing Agreement, as amended hereby, or any other Loan Document,
including, without limitation, the costs and fees of Agent’s and each Lender’s
legal counsel.
 
6.04 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
6.05 Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
except no Company may assign or transfer any of its rights or obligations
hereunder without the prior written consent of Agent and Lenders.
 
6.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
 
6.07 Effect of Waiver. No consent or waiver, express or implied, by Agent or any
Lender to or for any breach of or deviation from any covenant or condition by
any Company shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.
 
4

--------------------------------------------------------------------------------


 
6.08 Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement
 
6.09 Applicable Law. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
 
6.10 Final Agreement. THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6.11 Release. EACH COMPANY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM AGENT OR ANY LENDER. EACH COMPANY HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER, ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED, WHICH ANY COMPANY MAY NOW OR HEREAFTER HAVE AGAINST AGENT OR ANY
LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “REVOLVING CREDIT
LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE FINANCING
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------




Executed on this 29th day of March, 2006, to be effective as of the respective
date indicated above.
 
 
 
EDDINS-WALCHER COMPANY
 
 
By: /s/ Bobby W. Page                               
Name: Bobby W. Page                               
Title: Vice President & CFO                       
 
 
THREE D OIL CO. OF KILGORE, INC.
 
 
By: /s/ Bobby W. Page                               
Name: Bobby W. Page                               
Title: Vice President & CFO                       
 

--------------------------------------------------------------------------------



ACCEPTED at Dallas, Texas, this 29th day of March, 2006, to be effective as of
the respective date indicated above.
 
 
THE CIT GROUP/BUSINESS CREDIT, INC., as Agent and a Lender
 
 
 
By: /s/ Alan Schnacke                       
      Alan Schnacke, Vice President
 
 
SUNTRUST BANK, as a Lender
 
 
 
By: /s/ Mark Pickering                       
Name: Mark Pickering                       
Title: Vice President                           
 
 

--------------------------------------------------------------------------------


 
CONSENT, RATIFICATION AND RELEASE
 
 
Each of the undersigned hereby consents to the terms of the within and foregoing
Agreement, confirms and ratifies the terms of each document it has executed in
connection with the Obligations (collectively, the “Documents”), and
acknowledges that the Documents to which it is a party are in full force and
effect and ratifies the same, that it has no defense, counterclaim, set-off or
any other claim to diminish its liability under such Documents, that its consent
is not required to the effectiveness of the within and foregoing Agreement, and
that no consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Revolving Line of
Credit, the Collateral, or any of the other Loan Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
EACH OF AGENT AND EACH LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THE AGREEMENT IS EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER
HAVE AGAINST AGENT OR ANY LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “REVOLVING CREDIT LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE FINANCING AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AGREEMENT.
 
UNITED FUEL & ENERGY CORPORATION, a Texas corporation
 
 
By: /s/ Bobby W. Page                               
Name: Bobby W. Page                               
Title: Vice President & CFO                       
 
UNITED FUEL & ENERGY CORPORATION, a Nevada corporation


 
By: /s/ Bobby W. Page                               
Name: Bobby W. Page                               
Title: Vice President & CFO                       
 
 
/s/ Thomas E. Kelly                                    
Thomas E. Kelly
 
 

--------------------------------------------------------------------------------

